Exhibit 10.4.2

 

July 11, 2019

 

Gentlemen:

 

Tuscan Holdings Corp. II (“Corporation”), a blank check company formed for the
purpose of acquiring one or more businesses or entities (a “Business
Combination”), intends to register its securities under the Securities Act of
1933, as amended (“Securities Act”), in connection with its initial public
offering to be lead-managed by EarlyBirdCapital, Inc. (“IPO”). The Corporation
currently anticipates selling units in the IPO, each comprised of one share of
common stock, par value $0.0001 per share, of the Corporation (“Common Stock”)
and one-half of one warrant (“Warrant”), each whole Warrant to purchase one-half
of one share of Common Stock.

 

The undersigned hereby commits to purchase an aggregate of 35,362 units of the
Corporation (“Initial Units”) at $10.00 per Initial Unit and 353,620 warrants of
the Corporation (“Initial Warrants”), for an aggregate purchase price of
$707,240 (the “Initial Purchase Price”). Additionally, if the underwriters in
the IPO exercise their over-allotment option in full or part, the undersigned
further commits to purchase up to an additional 3,700 Units (“Additional Units”
and together with the Initial Units, the “Private Units”) at $10.00 per
Additional Unit and 37,008 Warrants (“Additional Warrants” and together with the
Initial Warrants, the “Private Warrants”) at $1.00 per Additional Warrant for an
aggregate purchase price of up to $74,008 (the “Over-Allotment Purchase Price”
and together with the Initial Purchase Price, the “Purchase Price”). The Private
Units and Private Warrants will be identical to the units and warrants to be
sold in the IPO except as to be described in the Corporation’s registration
statement filed in connection with the IPO (“Registration Statement”). The
undersigned shall pay the Initial Purchase Price and Over-Allotment Purchase
Price (if any) for the Initial Units and Initial Warrants and Additional Units
and Additional Warrants (if any) by wire transfer of immediately available funds
to the trust account established by the Corporation in connection with the IPO
on the date the IPO and over-allotment option are consummated, respectively. The
undersigned agrees that if the size of the IPO is increased or decreased for any
reason, the amount of the undersigned’s investment will be either increased or
decreased, as applicable, so that the undersigned’s percentage of the aggregate
investment in Private Units and Private Warrants made by the undersigned and
other investors of the Company remains the same.

 

The Private Units and Private Warrants (“Private Securities”) will be identical
to the units and warrants to be sold by the Corporation in the IPO, except that:

 

●the undersigned agrees not to seek conversion, or seek to sell in any tender
offer, in connection with any proposed Business Combination any shares of Common
Stock included in the Private Units;

 

  ● the Private Securities and underlying securities will not be transferable by
the undersigned until the consummation of a Business Combination (subject to
certain exceptions as described in the Registration Statement);

 

  ● the Private Securities will be subject to customary registration rights,
pursuant to a registration rights agreement on terms agreed upon by the Company
and the Underwriters to be filed as an exhibit to the Registration Statement;

 

  ● the undersigned will not participate in any liquidation distribution with
respect to the Private Securities or the underlying securities if the
Corporation fails to consummate a Business Combination; and

 

  ● the Private Securities and the underlying securities will include any
additional terms or restrictions as is customary in other similarly structured
blank check company offerings or as may be reasonably required by the
underwriters in the IPO in order to consummate the IPO, each of which will be
set forth in the Registration Statement.

 

 

 

 

The undersigned acknowledges and agrees that it will execute agreements in form
and substance typical for transactions of this nature necessary to effectuate
the foregoing agreements and obligations prior to the consummation of the IPO as
are reasonably acceptable to the undersigned, including but not limited to a
registration rights agreement.

 

The undersigned hereby represents and warrants that, as applicable:

 

(a)it has been advised that the Private Securities and the underlying securities
have not been registered under the Securities Act;

 

(b)it is acquiring the Private Securities and the underlying securities for its
account for investment purposes only;

 

(c)it has no present intention of selling or otherwise disposing of the Private
Securities or the underlying securities in violation of the securities;

 

(d)it is an “accredited investor” as defined by Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended;

 

(e)it has had both the opportunity to ask questions and receive answers from the
officers and directors of the Corporation and all persons acting on its behalf
concerning the terms and conditions of the offer made hereunder;

 

(f)it is familiar with the proposed business, management, financial condition
and affairs of the Corporation;

 

(g)it has full power, authority and legal capacity to execute and deliver this
letter and any documents contemplated herein or needed to consummate the
transactions contemplated in this letter; and

 

(h)this letter constitutes a legal, valid and binding obligation, and is
enforceable against it.

 

[signatures follow]

 

2

 

 

  Very truly yours,         EARLYBIRDCAPITAL, INC.         By:  /s/ Steven
Levine                                  Name: Steven Levine     Title: CEO

 

Accepted and Agreed:         TUSCAN HOLDINGS CORP. II         By:  /s/ Stephen
A. Vogel               Name: Stephen A. Vogel     Title: Chief Executive Officer
 

 

 

 

 

 

 

[Signature Page to EBC Subscription Agreement]

 

 

3



 

 